Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darwin Lewis Turner filed a notice of appeal from a pleading filed by his counsel informing the district court that Turner was not eligible for a sentence reduction pursuant to Amendment 706 to the Sentencing Guidelines and 18 U.S.C. § 3582(c)(2) (2006). This court may exercise jurisdiction only over final orders of the district court, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders of the district court, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because counsel’s pleading is not an appealable order, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.